DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
No claims have been amended.  Claims 1, 4, 5, 7-18, 20-22, 24 and 25 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4, 8-14, 17, 18, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langrick (US 2008/0090945) in view of EP 1121388.  For convenience, the machine translation will be cited below.
Langrick exemplifies preparing a yarn from a Nylon 66 copolyamide plastic composition comprising 0.3 wt% titania, 10 ppm Cu (added as acetate, which is the same as 14 ppm Cu acetate), 60 ppm I (added as KI, which is the same as 78 ppm KI), 115 ppm Br (added as KBr, which is the same as 171 ppm KBr), 3 moles per million grams of polymer of potassium tolylphosphinate (which is the same as 582 ppm) and 200 ppm optical brightener (pp. 8-9, Example 5).
Langrick teaches that the polyamide composition can comprise up to 100 ppm Cu (p. 4, [0037]).  Modifying Example 5 to have a copper content of up to 100 ppm Cu suggests the addition of up to 143 ppm copper acetate, suggesting an antioxidant stabilizer comprising 14-143 ppm copper acetate, 78 ppm potassium iodide and 171 ppm potassium bromide, where the amount of organic copper complex (copper acetate) in a mixture of copper acetate and KBr/KI is about 14-143 ppm or about 5-36 wt% and the amount of halogen-containing compound in the about suggested mixture is about 64-95 wt%.  
These ranges overlap with the claimed ranges of 50-75% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
In the case that applicants do not find this obvious, EP ‘388 teaches the following:
Polymers are easily broken down in the heat by oxidation, which leads to Embrittlement of the material and mechanical failure of it manufactured products. Certain chemical compounds are therefore used to which the embrittlement time in different effectiveness can postpone. These so-called antioxidants are mostly based built up of phenol, amine or phosphorus derivatives. Special variants of Antioxidants are also used for polyamides. The particular here effective class of substances that have no effectiveness with other polymers are so-called copper stabilizers.
Such stabilization systems have been known for a long time and are becoming large Dimensions used in the production of polyamides, e.g. B. for polyamide fibers which tire cord is manufactured, and for polyamide injection molded parts for technical Application, especially in mechanical engineering (cars) and the electrical industry (switches, Printed circuit boards).
These copper stabilizers usually consist of two components, namely a mixture of copper compounds and special halogen salts. The Common copper compounds are the copper (I) halides and copper salts, such as Copper acetate, copper sulfate or copper stearate, and the copper complexes, for example copper acetylacetonate. So these compounds act as antioxidants are effective, halogen compounds must be added in large excess become. Potassium iodide in particular is also used  Potassium bromide. The amount used is usually chosen so that Molar ratio copper: halogen is 1: 5-15. The recommended addition is typically 30 to 200 ppm copper, i.e. from 150 to 3000 ppm halogen.
Here, it can be shown that a combination of copper stabilizers and halides are known and used in the art of polyamide fibers.  One of ordinary skill in the art would find it obvious to use a combination of 10-100 ppm copper, as suggested in Langrick, with 150-3000 ppm halogen.  Therefore, the above modification of Langrick is suitable for stabilizing polyamide fibers, as suggested by the teachings of EP ‘388.
Langrick is prima facie obvious over instant claims 1, 4, 13, 14, 18, 22 and 24.
As to claims 8-10, Langrick teaches potassium tolylphosphinate and sodium phenylphosphinate as suitable phosphorus based antioxidants (p. 4, [0037]).  Therefore, using sodium phenylphosphinate in Example 5 is prima facie obvious, and meets applicants’ formula when X=Na and Ar is a C6 aryl group.
As to claim 11, the weight ratio of organic phosphinate salt to organic copper complex mixture is between about 2-1.5:1 based on Example 5 and the modification suggested by Langrick as described above.
As to claim 12, Langrick teaches that the yarn exhibits a reduced yellowness (p. 6, [0063]) and as evidenced by the lower units on the b* axis of the CIE rating (p. 8, [0083]).
As to claim 17, the above modification suggests a composition comprising about 99.7 parts polyamide, 0.3 parts titanium dioxide, 0.06 parts phosphinate and 0.03-0.04 parts of the mixture comprising the copper complex and the halogen containing compound, suggesting a mixture comprising about 0.06 wt% organic phosphinate. 
As to claim 25, EP ‘388 teaches that copper acetate and copper acetylacetonate are known copper stabilizers, teaching that copper triphenyl phosphine and copper mercaptobenzimidazole have heat stability well above 150C.  Langrick teaches heating at a temperature of 160-220C.  Therefore, using copper triphenyl phosphine and copper mercaptobenzimidazole in place of the copper acetate or copper acetylacetonate of Langrick is prima facie obvious, as EP ‘388 teaches that these compounds have higher heat stability than those taught by Langrick.

Claims 1, 4, 5, 7-10, 13-18, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0221539) in view of EP 1266930, as evidenced by Ogasawara (US 8,426,549).
Hong teaches preparing an LED reflector from a polyamide composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate (p. 6, Table 1, Example 1).
Hong teaches the inclusion of other additives, such as stabilizers; however, does not teach the inclusion of the claimed mixture comprising an organic copper complex, as claimed.
EP ‘930 teaches a semi-aromatic polyamide composition that can be used as molding materials for industrial materials having excellent heat aging characteristics comprising 0.01-5 parts, preferably 0.02-0.5 parts copper compound based on 100 parts of the semi-aromatic polyamide (p. 1, [0001] and [0007] and p. 5, [0029]), where the copper compound includes copper halides, inorganic acid salts of copper, and copper complexes such as copper acetylacetonate (p. 5, [0028]).  EP ‘930 teaches that the composition can preferably contain (C) an alkali metal halide, preferably potassium iodide, in an amount of 1-15 times by weight of the copper compound (B) (p. 5, [0030]), suggesting the inclusion of preferably 0.02-7.5 parts alkali metal halide and a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex.  EP ‘930 teaches that fillers, such as glass fibers and organic stabilizers, such as phosphorus-based stabilizers can also be included in an amount of 0.01-5 parts by weight based on 100 parts by weight of the semi-aromatic polyamide (p. 5, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.02-0.5 parts copper compound and 0.05-5 parts alkali metal halide, used a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex, to the composition of Hong, as Hong is interested in improving the heat resistance of semi-aromatic polyamides suggests the inclusion of additional stabilizers, and EP ‘930 teaches that the combination of alkali metal halide and organic copper complex and further improve the heat aging characteristics of a semi-aromatic polyamide, teaching that they can be used in combination with 0.01-5 parts by weight of phosphorus-based organic stabilizers.
 A combination of sodium phenyl phosphinate with a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex overlaps with the claimed ranges of 50-75 wt% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hong in view of EP ‘930 suggests a composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate, 0.01-0.33 parts copper compound, such as copper acetylacetonate and 0.01-5 parts alkali metal halide, suggesting a composition comprising about 64 wt% semi-aromatic polyamide, 20 wt% filler, 15 wt% white pigment, 1 wt% sodium phenyl phosphinate, 0.02-5 wt% of a mixture of the alkali metal halide and the copper compound.
Note Hong cited KR 20070120196, which is the same as Ogasawara to US 8,426,549, who also teaches that heat stabilizers including copper halides and iodine compounds and phosphorous compounds as being suitable for use in reflector compositions.
Hong in view of EP ‘930 is prima facie obvious over instant claims 1, 4, 5, 7-10, 13, 14, 18 and 22.
As to claims 15-17, 20 and 21, Hong in view of EP ‘930 suggests a composition comprising about 64 wt% semi-aromatic polyamide, 20 wt% filler, 15 wt% white pigment, 1 wt% sodium phenyl phosphinate, 0.02-5 wt% of a mixture of the alkali metal halide and the copper compound, the ranges of which overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
Applicants argue that Bruggolen H3350 SDS presents sufficient evidence that the unexpected results are commensurate in scope with the claimed invention.
While ranges of Cu salt complex and KI in Bruggolen H3350 may match up with the claimed range, the composition is still not commensurate in scope with the claimed invention as it is unclear as to the type of copper salt used in Bruggolen H3350, whereas the claimed invention allows for any organic copper complex.  As taught by EP ‘388, copper complexes behave differently with regards to heat stability.

Applicants argue that the amount of I and Br in the antioxidant stabilizer used in the examples of Langrick cannot be used in combination with the broad range of copper suggested with a reasonable expectation that the antioxidant stabilizer would function similarly.
The examiner disagrees.  One of ordinary skill in the art would expect that by using a combination of 10 ppm OR 100 ppm Cu (14 OR 143 ppm copper acetate) with 78 ppm potassium iodide and 171 ppm potassium bromide to provide a composition with improved heat aging characteristics.  Reasonable expectation does not require the composition to behave the same, but that a level of heat stabilization would still be present, as Langrick does not particularly limit the amount of halide that can be present.  
Applicants go on to argue that it is unclear how a person of ordinary skill in the art would have reasonably expected that the antioxidant stabilizer disclosed in Langrick would behave similarly across a great number and variety of compositions having different amounts of copper.  Langrick isn’t teaching a specific range providing superior results, as applicants are.  Langrick simply teaches that a mixture of antioxidants can be used together to improve the heat stability of polyamides.  This combination of copper salts and potassium iodide and/or potassium bromide is well known in the art, as evidenced by Langrick (p. 4, [0037]) and EP ‘388.

Applicants argue that EP ‘930 attributes the improved heat aging characteristics to the number of terminal amino groups of the polyamide, not the stabilizers, further arguing that these are different than the ones taught by Hong.
While Hong may attribute improved heat aging to the terminal groups, there is more than one method to improve heat aging of a polymer, for instance, by the addition of heat stabilizers.  Using a combination of heat stabilizers and the specific terminal groups suggested by EP ‘930 would be expected to provide improved heat aging over a composition using only one or the other.

Applicants argue that the showing enables a broad range of possible ratios, and that the showing is sufficient to show unexpected results.
See MPEP 716.02(d) II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
There is no showing outside of the claimed range; therefore, applicants have not shown the criticality of the claimed range.
Applicants then repeat the arguments set forth in the After Final response filed July 12, 2022.  The examiners response in the Advisory Action mailed August 5, 2022 is incorporated herein by reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766